                       Case 7:18-cv-11170-CS Document 62 Filed 05/15/20 Page 1 of 1




KEVIN G. FALEY                                                             GEORGE APRILAKIS           ROBERT MAROTTA
ANDREA M. ALONSO □                                                         DIMITRY BENJAMIN           BEVERLY T. MCGRATH
MICHAEL B. TITOWSKY                                                        ANU BHARGAVA               ANTHONY V. MERRILL
PATRICIA E. PERMAKOFF                                                                                 GREGORY S. NELSON
                                           101 GREENWICH STREET            LAUREN CASPARIE
KENNETH E. PITCOFF                                                         PETER D. CHRISTAKIS □      LILY A. OCKERT □
KEVIN F. MAHON                              NEW YORK, NY 10006             JOAN M. COCHA □            TAMAR S. PELTZ
MICHAEL V. CAMPANILE                           (212) 766-1888              MICHAEL A. CZOLACZ         PATRICK PRAGER
LINA C. ROSSILLO                             FAX (212) 766-3252            LATRACE DABNEY             ROBERT J. REILLY
JAMES A. PANNONE □                                                         DEJON C. DELPINO           NOAH S. REISS □
                                              WWW.MDAFNY.COM
MANUEL R. REYNOSO                                                          KELSEY DOUGHERTY HOWARD REBECCA J. ROSEDALE □
EDWARD J. HARRINGTON                              LONG ISLAND              ARIANNA EFSTATHIOU □       KEVIN J. RYAN □
WILLIAM J. MANNING, JR.                       1 OLD COUNTRY ROAD           SEAN J. FERGUSON           MICHAEL W. SOLIMAN
DONNA M. WHITE                               CARLE PLACE, NY 11514         ANASTASIOS N. FLOKAS       DAVID J. TAMKE
MARK A. HEALY                                                              FRANK H. FOSTER            JONATHAN A. TAND
ALLYSON P. LUBELL                                 WESTCHESTER              CHRISTOPHER R. INVIDIATA   DANIEL P. VINCE
GAIL S. KARAN                                445 HAMILTON AVENUE           CHARLES M. KERR            ROBERT S. WHITBECK
LEIGH H. SUTTON                              WHITE PLAINS, NY 10601        CRISTINA A. KNORR          AMANDA M. ZEFI □
JENNA L. MASTRODDI □                                                       CLAUDE E. LAROCHE             —————
ELIZABETH A. FILARDI                              NEW JERSEY                                          □ ADMITTED IN NY AND NJ
IRYNA S. KRAUCHANKA                             744 FLOYD STREET
                                           ENGLEWOOD CLIFFS, NJ 07632
DORIS RIOS DUFFY
JEOUNGSON KIM
OF COUNSEL
JOHN J. DUFFY


                                                                                      May 15, 2020
    Via: ECF
    The Honorable Cathy Seibel
    The Hon. Charles L. Brieant Jr.
    Federal Building and United States Courthouse
    300 Quarropas St.
    White Plains, NY 10601-4150

    Re: Shea v. Village of Pomona Et. Al.
        18-cv-11170 (CS)

    Dear Justice Seibel,

                 As you are aware I represent the Village of Pomona in the above referenced matter.

            As you are also aware, on May 11, 2020, we filed a motion for summary judgment in the
    instant matter. The motion papers incorrectly state that I represent Brett Yagel. This firm only
    represents the Village of Pomona and not Brett Yagel, whose attorney filed their own motion for
    summary judgment.

           Therefore it is hereby requested that I be granted permission to file an amended
    memorandum of law fixing this inadvertent mistake. Nothing else in the memorandum of law will
    be changed other than the title page and the signature page. I thank the court in advance for its
    time and consideration.
                                                               ____________/S/__________
                                                                       Kenneth Pitcoff
